Citation Nr: 1443423	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-28 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) at the Regional Office (RO) in Honolulu, Hawaii, which granted service connection for bilateral hearing loss and assigned an initial rating.  The Veteran appealed the initial rating and the matter is now before the Board. 

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received by the RO in October 2012, he requested a videoconference hearing at the RO before a Veterans Law Judge.  VA sent a letter informing the Veteran that his videoconference hearing was scheduled in May 2014.  However, in a May 2014 statement in support of his claim, the Veteran contended that he did not receive the letter due to U.S. Postal Service changes and delays in Guam, where he is located.  Thus, he did not attend the May 2014 hearing.  He has corroborated him contention with an online news article documenting delays in mail delivery for Guam residents, and he requested that VA schedule a new videoconference hearing.  To date, he has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing following the procedures set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



